UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1440


MARC B. GOODMAN,

                Plaintiff - Appellant,

          v.

PRAXAIR, INCORPORATED; PRAXAIR SERVICES, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:04-cv-00391-MJG)


Submitted:   March 29, 2012                 Decided:   April 12, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc B. Goodman, Appellant Pro Se.       Amy Bess, VEDDER PRICE, PC,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc   B.    Goodman    appeals   the   district     court’s    order

granting   partial     summary    judgment   for   Defendants,       the   jury’s

verdict in favor of Defendants, and the district court’s order

denying his post-judgment motion for judgment as a matter of law

in his breach of contract suit.           We have thoroughly reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                Goodman v. Praxair,

Inc., No. 1:04-cv-00391-MJG (D. Md. Apr. 2, 2008; Mar. 18, 2009;

Nov. 24, 2009; Mar. 30, 2011).            We find no basis to recuse the

district judge and accordingly deny Goodman’s motion that seeks

such relief.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument     would    not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2